Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 3, 39, 47 is allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-30, 36-38, 40-46, 48, 49 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by US 20150382375 A1 to Bhushan; Naga et al.

Re: Claim(s) 1, 38, 45, 46, 48, 49
Bhushan discloses a method comprising the following full duplex communication, FDC, procedure (0006, 0040, 0047): 

and defining dedicated resources, for a communication between a base station, BS, and the first and second UEs or the first and second groups, so as to full-duplex the uplink, UL, direction, from the first UE or group to the BS, and the downlink, DL, direction, from the BS to the second UE or group, or vice versa (Fig. 4 and 0056-0057, 0061, 0070, 0089), 
the method comprising: deciding whether to perform the FDC procedure on the basis of at least one parameter comprising at least one component based on at least one of: expected services; and/or quality-of-service, QoS; and/or quality-of-experience, QoE; and/or switching points based on system throughput, outage probability, and/or geographic positions of the users (0057, 0061, 0079).
Similar rationale applies to claims 38, 45, 46, 48, and 49.

Re: Claim(s) 2
Bhushan discloses wherein the at least one parameter comprises at least one component based on at least one of: measurements relating to power consumption; relative locations of BS and all the UEs; used signal to interference plus noise ratio, SINR, or interference to noise ratio, INR at each UE; application/service/traffic/traffic prediction-priority type; traffic prediction; degree of traffic asymmetry; cyclic redundancy code, CRC, calculations (0047, 0060, 0113-0116)

Re: Claim(s) 4
Bhushan discloses transmitting from the UE at least one of the following data: data regarding the resources requested; data regarding the priority of the communication; zonal data; data regarding traffic (0057, 0066)

Re: Claim(s) 5
Bhushan discloses transmitting from the BS a switching signalling to all the UEs which are to change the operation to FDC (Figs. 4 and 5, 0054, 0061)

Re: Claim(s) 6
Bhushan discloses sending a signalling to the UEs informing them about an FDC switching control information, wherein the UE signals the following information: UE Priority type; and/or UE Traffic priority, predicted traffic priority; and/or UE zonal and positioning information (0079-0080, 0083, 0087-0089)

Re: Claim(s) 7
Bhushan discloses based on the user priority type, traffic priority, and UE zonal and/or positioning information, to switch some/all users to FDC communication based on at least one of the following conditions: if there is a UE pair separated enough to reduce the mutual UE-UE interference; if the system throughput will increase compared to legacy TDD/FDD and/or spatial multiplexing in TDD/FDD (0066-0068, 0075-0077, 0083-0084)

Re: Claim(s) 8
Bhushan discloses saving throughput switching points and storing them in a lookup table (0080)

Re: Claim(s) 9
Bhushan discloses coupling the first and the second UEs or groups of UEs in real time at least on the basis of the urgency of the communication (0043)

Re: Claim(s) 10
Bhushan discloses coupling the first and the second UEs or groups of UEs in real time at least on the basis of the quality of experience (0043)

Re: Claim(s) 11
Bhushan discloses coupling the first and the second UEs or groups of UEs in real time at least on the basis of the reciprocal distance between the UEs or clusters (0042)

Re: Claim(s) 12
Bhushan discloses coupling the first and the second UEs or groups of UEs in real time at least on the basis of the quality-of-service (0042, 0043)

Re: Claim(s) 13
Bhushan discloses coupling the first and the second UEs or groups of UEs in real time at least on the basis of a parameter bounded to the expected, estimated and/or calculated interference between the UEs or clusters (0056-0057)

Re: Claim(s) 14
Bhushan discloses a self-interference mitigation mechanism at the BS (0056, 0065-0070)

Re: Claim(s) 15
Bhushan discloses wherein the dedicated resources comprise at least one or more spatial channels (0063, 0123)

Re: Claim(s) 16
Bhushan discloses wherein the dedicated resources comprise at least one or more power intensity levels (0061)

Re: Claim(s) 17
Bhushan discloses wherein the dedicated resources comprise at least one or more code dimensions (0208)

Re: Claim(s) 18
Bhushan discloses wherein the dedicated resources comprise a combination of one or more time slots, one or more frequency bands, one or more spatial channels, one or more power intensity levels, and one or more code dimensions (see rejection of claims 15-17)

Re: Claim(s) 19
Bhushan discloses identifying the dedicated resources on the basis of a parameter comprising a component associated to the measured and/or estimated and/or predicted interference between the UEs or groups and/or the quality-of-service, QoS, and/or the quality-of-experience, QoE, so as to pair the UEs or groups to reduce interferences and/or increase the QoS (0042, 0057, 0083, 0089)

Re: Claim(s) 20
Bhushan discloses selecting the first and second UEs or groups from a plurality of UEs on the basis of a parameter comprising a component associated to the measured and/or estimated and/or predicted interference between the UEs or groups and/or the quality-of-service, QoS, and/or the quality-of- experience, QoE, so as to pair the UEs or groups to reduce interferences and/or increase the QoS (0007, 0042, 0079-0080, 0083-0084, 0089)

Re: Claim(s) 21
Bhushan discloses identifying the dedicated resources and/or selecting the first and second UEs or groups from a plurality of UEs on the basis of a parameter comprising a component associated to the quality-of-experience, QoE, so as to pair the UEs or groups to reduce interferences and/or increase the QoS (0042, 0057, 0083, 0089)

Re: Claim(s) 22
Bhushan discloses identifying the dedicated resources and/or selecting the first and second UEs or groups from a plurality of UEs on the basis of a parameter comprising a component associated to the measured and/or estimated and/or predicted interference between the UEs or groups, so as to pair the UEs or groups to reduce interferences and/or increase the QoS (0042, 0057, 0083, 0089)

Re: Claim(s) 23
Bhushan discloses identifying the dedicated resources and/or selecting the first and second UEs or groups from a plurality of UEs on the basis of the quality-of-service, QoS, so as to pair the UEs or groups to reduce interferences and/or increase the QoS (0042, 0057, 0083, 0089)

Re: Claim(s) 24
Bhushan discloses identifying the dedicated resources and/or selecting the first and second UEs or groups from a plurality of UEs on the basis of a count of the quantity of received/transmitted good frames (0042, 0057, 0083, 0089)

Re: Claim(s) 25
Bhushan discloses identifying the dedicated resources and/or selecting the first and second UEs or groups from a plurality of UEs by measuring the signal to interference plus noise ratio, SINR (0050)

Re: Claim(s) 26
Bhushan discloses identifying the dedicated resources and/or selecting the first and second UEs or groups from a plurality of UEs by measuring the interference to noise ratio, INR (0050)

Re: Claim(s) 27
Bhushan discloses identifying the dedicated resources and/or selecting the first and second UEs or groups from a plurality of UEs by measuring the background noise (0050)
	
Re: Claim(s) 28
Bhushan discloses identifying the dedicated resources and/or selecting the first and second UEs or groups from a plurality of UEs by measuring the background interference (0050)

Re: Claim(s) 29
Bhushan discloses selecting the first and second UEs or groups from a plurality of UEs or groups on the basis of a parameter comprising a component associated to a reciprocal distance between the UEs or groups, so as to pair the first and the second UEs if the distance between the first and the second UEs or groups is greater than a threshold (0007, 0042, 0079-0080, 0083-0084, 0089)

Re: Claim(s) 30
Bhushan discloses generating the first and second groups from a plurality of UEs on the basis of at least one of reciprocal distance between UEs, UL/DL resource assignment, and traffic requirements (0079-0080, 0083-0084, 0192)

Re: Claim(s) 36
Bhushan discloses operating in multi-connectivity (0123)

Re: Claim(s) 37
Bhushan discloses deciding to operate in multi-connectivity as a fall-back in case of decision of non-operating in FDC (0123)

Re: Claim(s) 40
Bhushan discloses couple the first and the second UEs or clusters of UEs in real time on the basis of the reciprocal distance between the UEs or clusters, the urgency of the communication, the quality- of-service, the quality of experience, and/or a parameter bounded to the expected, estimated and/or calculated interference between the UEs or clusters (see rejection of claims 9-13)

Re: Claim(s) 41
Bhushan discloses schedule the communications with the first and second UEs or clusters so as to identify dedicated resources for a simultaneous communication, on the basis of a parameter associated to the interference between the transmissions, the 

Re: Claim(s) 42
Bhushan discloses generate the first cluster and/or the second cluster, each cluster comprising UEs within a distance threshold or UEs selected on the basis of UL/DL resource assignment or traffic requirements, and communicate with UEs of the first and/or second cluster simultaneously (0079-0080, 0083-0084, 0192)

Re: Claim(s) 43
Bhushan discloses select and/or deselect a multi-connectivity mode on the basis of a parameter associated to the interference, the positions of the UEs or clusters, the quality-of-service, the quality-of- experience, and/or a priority value associated to the transmissions (0123)

Re: Claim(s) 44
Bhushan discloses perform interference measurements and/or positional measurements and/or calculations of the distances between the first and the second UEs or clusters (0079-0080, 0083-0084, 0192)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan

Re: Claim(s) 31
Bhushan discloses those limitations as set forth in the rejection(s) of claim(s) 1.  
Bhushan does/do not appear to explicitly disclose in case of a UE requesting an urgent communication, retrieving a UE or a group of UEs to be paired to the requesting UE
However, attention is directed to Bhushan which discloses (0043) that whether to co-schedule two or more devices (e.g., UEs 200) to utilize the same time-frequency resource based on one or more factors or parameters, such as if their inter-device path loss is greater than a path loss threshold 151, based on a path loss between the respective devices and the network node/scheduling entity 100, and/or based on a data rate and/or data type 153 utilized by the respective devices (emphasis added).  The Examiner points out that one of ordinary skill in the art would have been able to ascertain that that an urgent communication would be linked to a certain data rate (e.g. higher rate) or a particular data type and/or class.  Thus, co-scheduling based on data rate or data type would lead one of ordinary skill in the art to have arrived to the conclusion that co-scheduling could be based upon urgency of a communication.

Re: Claim(s) 32
Bhushan discloses those limitations as set forth in the rejection(s) of claim(s) 1.  
Bhushan does/do not appear to explicitly disclose detecting the position of a UE using a time of arrival, TOA, technique.
However, attention is directed to Bhushan which discloses (0080) that “various approaches may be utilized within the scope of the present disclosure to determine the distance between a pair of UEs” and provides GPS as an example.  The Examiner points out that Bhushan provides a clear suggestion that other positioning methods may be used to determine a distance between a pair of UEs.  To that end, TOA, AOA, PDOA, TDOA, are all conventional methods used to determine a position of a UE.  Thus, one of ordinary skill in the art would have looked to said conventional methods based on the suggestion provided by Bhushan.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bhushan invention by employing conventional positioning means in the art to provide alternative methods by which to determine the locations of UEs thereby determining whether a distance between said UEs is suitable for FDC.  

Re: Claim(s) 33
Bhushan discloses those limitations as set forth in the rejection(s) of claim(s) 1.  
Bhushan does/do not appear to explicitly disclose detecting the position of a UE using an angle of arrival, AOA, technique.
Bhushan which discloses (0080) that “various approaches may be utilized within the scope of the present disclosure to determine the distance between a pair of UEs” and provides GPS as an example.  The Examiner points out that Bhushan provides a clear suggestion that other positioning methods may be used to determine a distance between a pair of UEs.  To that end, TOA, AOA, PDOA, TDOA, are all conventional methods used to determine a position of a UE.  Thus, one of ordinary skill in the art would have looked to said conventional methods based on the suggestion provided by Bhushan.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bhushan invention by employing conventional positioning means in the art to provide alternative methods by which to determine the locations of UEs thereby determining whether a distance between said UEs is suitable for FDC.  

Re: Claim(s) 34
Bhushan discloses those limitations as set forth in the rejection(s) of claim(s) 1.  
Bhushan does/do not appear to explicitly disclose detecting the position of a UE using an phase difference of arrival, PDOA, technique.
However, attention is directed to Bhushan which discloses (0080) that “various approaches may be utilized within the scope of the present disclosure to determine the distance between a pair of UEs” and provides GPS as an example.  The Examiner points out that Bhushan provides a clear suggestion that other positioning methods may be used to determine a distance between a pair of UEs.  To that end, TOA, AOA, PDOA, Bhushan.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bhushan invention by employing conventional positioning means in the art to provide alternative methods by which to determine the locations of UEs thereby determining whether a distance between said UEs is suitable for FDC.  

Re: Claim(s) 35
Bhushan discloses those limitations as set forth in the rejection(s) of claim(s) 1.  
Bhushan does/do not appear to explicitly disclose detecting the position of a UE using a time difference of arrival, TDOA, technique.
However, attention is directed to Bhushan which discloses (0080) that “various approaches may be utilized within the scope of the present disclosure to determine the distance between a pair of UEs” and provides GPS as an example.  The Examiner points out that Bhushan provides a clear suggestion that other positioning methods may be used to determine a distance between a pair of UEs.  To that end, TOA, AOA, PDOA, TDOA, are all conventional methods used to determine a position of a UE.  Thus, one of ordinary skill in the art would have looked to said conventional methods based on the suggestion provided by Bhushan.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bhushan invention by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415